Title: To Thomas Jefferson from James Buchanan and William Hay, 20 March 1785
From: Buchanan, James,Hay, William
To: Jefferson, Thomas



Sir
Richmond March 20th. 1785

The active part which you took before your departure from Virginia, as a director of the public buildings, leads us to believe, that it will not be now unacceptable to you, to cooperate with us as far as your engagements will permit.
We foresee, that in the execution of our commission, the Commonwealth must sustain a heavy expence, and that we can provide no shield so effectual against the censures which await large disbursements of public money, as the propriety of making them. For this purpose we must intreat you to Consult an able Architect on a plan fit for a Capitol, and to assist him with the information of which you are possessed.
You will recollect, Sir, that the first act directed seperate houses for the accommodation of the different departments of government. But fearing that the Assembly would not countenance us in giving sufficient magnificence to distinct buildings, we obtained leave to consolidate the whole under one roof, if it should seem adviseable. The inclosed draught will show that we wish to avail ourselves of this licence. But, altho it contains many particulars it is not intended to confine the architect except as to the number and area of the rooms.

We have not laid down the ground, it being fully in your power to describe it, when we inform You that the Hill on which Gunns yellow house stands and which you favoured as the best situation, continues to be preferd by us and that we have allocated 29 half acre lots, including Marsdon’s tenement, and Minzies’ lots in front of Gunns. The Legislature have not limited us to any sum; nor can we, as yet at least, resolve to limit ourselves to a precise amount. But we wish to unite œconomy with elegance and dignity. At present the only funds submitted to our order are nearly about £10,000 Virga. Currency.
We have already contract’d with Edward Voss of Culpepper, for the laying of 1500 thousand Bricks. He is a workman of the first reputation here, but skilful in plain and rubbed work alone. We suppose he may commence his undertaking by the beginning of August, and have therefore stipulated with him to be in readiness by that time. This circumstance renders us anxious for expedition in fixing the plans, especially too as the foundation of the Capitol will silence the enimies of Richmond in the next October Session.
Should an assistant be thought necessary whose employment will be either independant of Voss or subordinate to him, we will pay him.
We shall send to Europe for any Stone which may be wanted.
The roof will be covered with lead, as we conceive that to be better than Copper or tiles.
In the remarks, which accompany the plan, we have requested a draught for the Governor’s house and prison. But we hope that the Capitol will be first drawn and forwarded to us, as there is no hurry for the other buildings.
We trust Sir, you will excuse the trouble which we now impose on you, and will ascribe it to our belief of your alacrity to serve your Country on this occasion. We have the honour to be very respectfully Sir Your most obt. hble. Servts.,

James Bbuchanan
Wm. Hay on Behalf of the Directors

